     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 1 of 16 Page ID #:171



 1    BOWMAN AND BROOKE LLP
      Brian Takahashi (SBN: 146505)
 2    E-mail: brian.takahashi@bowmanandbrooke.com
      Richard L. Stuhlbarg (SBN: 180631)
 3    E-mail: richard.stuhlbarg@bowmanandbrooke.com
      Freddy I. Fonseca (SBN: 311311)
 4    E-mail: freddy.fonseca@bowmanandbrooke.com
      970 West 190th Street, Suite 700
 5    Torrance, California 90502
      Tel No.: 310/ 768-3068
 6    Fax No.: 310/ 719-1019
 7    Attorneys for Defendant
      JAGUAR LAND ROVER NORTH AMERICA, LLC
 8
 9                         UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11    KIMBERLY SCOTT,                           )   CASE NO: 5:19-cv-1873 JGB (SPx)
                                                )
12                        Plaintiff,            )   Assigned to District Judge Jesus G. Bernal
                                                )   Magistrate Judge Sheri Pym
13            vs.                               )
                                                )   (Removed from San Bernardino
14    JAGUAR LAND ROVER NORTH                   )   County Superior Court, Case No.
      AMERICA, LLC, a Delaware                  )   CIVDS1925809)
15    Limited Liability Company, and            )
      DOES 1 through 10, inclusive,             )   STIPULATED PROTECTIVE
16                                              )   ORDER; ORDER
                          Defendants.           )
17                                              )   Action Filed:        August 29, 2019
                                                )   Trial:               March 23, 2021
18                                              )
                                                )
19
20    1.      A.    PURPOSES AND LIMITATIONS
21            Discovery in this action is likely to involve production of confidential,
22    proprietary or private information for which special protection from public disclosure
23    and from use for any purpose other than prosecuting this litigation may be warranted.
24    Accordingly, the parties hereby stipulate to and petition the Court to enter the
25    following Stipulated Protective Order. The parties acknowledge that this Order does
26    not confer blanket protections on all disclosures or responses to discovery and that
27    the protection it affords from public disclosure and use extends only to the limited
28    information or items that are entitled to confidential treatment under the applicable



      21799382v1                            1                       5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 2 of 16 Page ID #:172



 1    legal principles.
 2            B.    GOOD CAUSE STATEMENT
 3            This action is likely to involve trade secrets, customer information, and other
 4    valuable research, development, commercial, financial, technical and/or proprietary
 5    information for which special protection from public disclosure and from use for any
 6    purpose other than prosecution of this action is warranted. Such confidential and
 7    proprietary materials and information consist of, among other things, confidential
 8    business or financial information, information regarding confidential business
 9    practices, or other confidential research, development, or commercial information
10    (including information implicating privacy rights of third parties), information
11    otherwise generally unavailable to the public, or which may be privileged or
12    otherwise protected from disclosure under state or federal statutes, court rules, case
13    decisions, or common law. Accordingly, to expedite the flow of information, to
14    facilitate the prompt resolution of disputes over confidentiality of discovery
15    materials, to adequately protect information the parties are entitled to keep
16    confidential, to ensure that the parties are permitted reasonable necessary uses of such
17    material in preparation for and in the conduct of trial, to address their handling at the
18    end of the litigation, and serve the ends of justice, a protective order for such
19    information is justified in this matter. It is the intent of the parties that information
20    will not be designated as confidential for tactical reasons and that nothing be so
21    designated without a good faith belief that it has been maintained in a confidential,
22    non-public manner, and there is good cause why it should not be part of the public
23    record of this case.
24            C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
25                  SEAL
26            The parties further acknowledge, as set forth in Section 12.3, below, that this
27    Stipulated Protective Order does not entitle them to file confidential information
28    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and



      21799382v1                              2                   5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 3 of 16 Page ID #:173



 1    the standards that will be applied when a party seeks permission from the court to file
 2    material under seal.
 3            There is a strong presumption that the public has a right of access to judicial
 4    proceedings and records in civil cases. In connection with non-dispositive motions,
 5    good cause must be shown to support a filing under seal. See Kamakana v. City and
 6    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 7    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 8    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
 9    good cause showing), and a specific showing of good cause or compelling reasons
10    with proper evidentiary support and legal justification, must be made with respect to
11    Protected Material that a party seeks to file under seal. The parties' mere designation
12    of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
13    submission of competent evidence by declaration, establishing that the material
14    sought to be filed under seal qualifies as confidential, privileged, or otherwise
15    protectable—constitute good cause.
16            Further, if a party requests sealing related to a dispositive motion or trial, then
17    compelling reasons, not only good cause, for the sealing must be shown, and the relief
18    sought shall be narrowly tailored to serve the specific interest to be protected. See
19    Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
20    item or type of information, document, or thing sought to be filed or introduced under
21    seal in connection with a dispositive motion or trial, the party seeking protection must
22    articulate compelling reasons, supported by specific facts and legal justification, for
23    the requested sealing order. Again, competent evidence supporting the application
24    to file documents under seal must be provided by declaration.
25            Any document that is not confidential, privileged, or otherwise protectable in
26    its entirety will not be filed under seal if the confidential portions can be redacted. If
27    documents can be redacted, then a redacted version for public viewing, omitting only
28    the confidential, privileged, or otherwise protectable portions of the document, shall



      21799382v1                               3                    5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 4 of 16 Page ID #:174



 1    be filed. Any application that seeks to file documents under seal in their entirety
 2    should include an explanation of why redaction is not feasible.
 3    2.       DEFINITIONS
 4             2.1   Action: Kimberly Scott v. Jaguar Land Rover North America, LLC, et.
 5    al., United States District Court — Central District, Case No. 5:19-cv-1873 JGB
 6    (SPx).
 7             2.2   Challenging Party: a Party or Non-Party that challenges the designation
 8    of information or items under this Order.
 9             2.3   "CONFIDENTIAL" Information or Items: information (regardless of
10    how it is generated, stored or maintained) or tangible things that qualify for protection
11    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
12    Cause Statement.
13             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
14    their support staff).
15             2.5   Designating Party: a Party or Non-Party that designates information or
16    items that it produces in disclosures or in responses to discovery as
17    "CONFIDENTIAL."
18             2.6   Disclosure or Discovery Material: all items or information, regardless
19    of the medium or manner in which it is generated, stored, or maintained (including,
20    among other things, testimony, transcripts, and tangible things), that are produced or
21    generated in disclosures or responses to discovery in this matter.
22             2.7   Expert: a person with specialized knowledge or experience in a matter
23    pertinent to the litigation who has been retained by a Party or its counsel to serve as
24    an expert witness or as a consultant in this Action.
25             2.8   House Counsel: attorneys who are employees of a party to this Action.
26    House Counsel does not include Outside Counsel of Record or any other outside
27    counsel.
28             2.9   Non-Party: any natural person, partnership, corporation, association or



      21799382v1                              4                   5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 5 of 16 Page ID #:175



 1    other legal entity not named as a Party to this action.
 2            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 3    to this Action but are retained to represent or advise a party to this Action and have
 4    appeared in this Action on behalf of that party or are affiliated with a law firm that
 5    has appeared on behalf of that party, and includes support staff.
 6            2.11 Party: any party to this Action, including all of its officers, directors,
 7    employees, consultants, retained experts, and Outside Counsel of Record (and their
 8    support staffs).
 9            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
10    Discovery Material in this Action.
11            2.13 Professional Vendors: persons or entities that provide litigation support
12    services (e.g., photocopying, videotaping, translating, preparing exhibits or
13    demonstrations, and organizing, storing, or retrieving data in any form or medium)
14    and their employees and subcontractors.
15            2.14 Protected Material:     any Disclosure or Discovery Material that is
16    designated as "CONFIDENTIAL."
17            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
18    from a Producing Party.
19    3.      SCOPE
20            The protections conferred by this Stipulation and Order cover not only
21    Protected Material (as defined above), but also (1) any information copied or
22    extracted from Protected Material; (2) all copies, excerpts, summaries, or
23    compilations of Protected Material; and (3) any testimony, conversations, or
24    presentations by Parties or their Counsel that might reveal Protected Material.
25            Any use of Protected Material at trial shall be governed by the orders of the
26    trial judge. This Order does not govern the use of Protected Material at trial.
27    4.      DURATION
28            Once a case proceeds to trial, information that was designated as



      21799382v1                             5                   5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 6 of 16 Page ID #:176



 1    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 2    as an exhibit at trial becomes public and will be presumptively available to all
 3    members of the public, including the press, unless compelling reasons supported by
 4    specific factual findings to proceed otherwise are made to the trial judge in advance
 5    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause"
 6    showing for sealing documents produced in discovery from "compelling reasons"
 7    standard when merits-related documents are part of court record). Accordingly, the
 8    terms of this protective order do not extend beyond the commencement of the trial.
 9    5.      DESIGNATING PROTECTED MATERIAL
10            5.1   Exercise of Restraint and Care in Designating Material for Protection.
11    Each Party or Non-Party that designates information or items for protection under
12    this Order must take care to limit any such designation to specific material that
13    qualifies under the appropriate standards. The Designating Party must designate for
14    protection only those parts of material, documents, items or oral or written
15    communications that qualify so that other portions of the material, documents, items
16    or communications for which protection is not warranted are not swept unjustifiably
17    within the ambit of this Order.
18            Mass, indiscriminate or routinized designations are prohibited. Designations
19    that are shown to be clearly unjustified or that have been made for an improper
20    purpose (e.g., to unnecessarily encumber the case development process or to impose
21    unnecessary expenses and burdens on other parties) may expose the Designating
22    Party to sanctions.
23            If it comes to a Designating Party's attention that information or items that it
24    designated for protection do not qualify for protection, that Designating Party must
25    promptly notify all other Parties that it is withdrawing the inapplicable designation.
26            5.2 Manner and Timing of Designations. Except as otherwise provided in this
27    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
28    or ordered, Disclosure or Discovery Material that qualifies for protection under this



      21799382v1                              6                   5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 7 of 16 Page ID #:177



 1    Order must be clearly so designated before the material is disclosed or produced.
 2            Designation in conformity with this Order requires:
 3            (a) for information in documentary form (e.g., paper or electronic documents,
 4    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 5    Producing Party affix at a minimum, the legend "CONFIDENTIAL" (hereinafter
 6    "CONFIDENTIAL legend"), to each page that contains protected material. If only a
 7    portion of the material on a page qualifies for protection, the Producing Party also
 8    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 9    in the margins).
10            A Party or Non-Party that makes original documents available for inspection
11    need not designate them for protection until after the inspecting Party has indicated
12    which documents it would like copied and produced. During the inspection and
13    before the designation, all of the material made available for inspection shall be
14    deemed "CONFIDENTIAL." After the inspecting Party has identified the documents
15    it wants copied and produced, the Producing Party must determine which documents,
16    or portions thereof, qualify for protection under this Order. Then, before producing
17    the specified documents, the Producing Party must affix the "CONFIDENTIAL
18    legend" to each page that contains Protected Material. If only a portion of the material
19    on a page qualifies for protection, the Producing Party also must clearly identify the
20    protected portion(s) (e.g., by making appropriate markings in the margins).
21            (b) for testimony given in depositions that the Designating Party identifies the
22    Disclosure or Discovery Material on the record, before the close of the deposition all
23    protected testimony.
24            (c) for information produced in some form other than documentary and for any
25    other tangible items, that the Producing Party affix in a prominent place on the
26    exterior of the container or containers in which the information is stored the legend
27    "CONFIDENTIAL." If only a portion or portions of the information warrants
28    protection, the Producing Party, to the extent practicable, shall identify the protected



      21799382v1                              7                    5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 8 of 16 Page ID #:178



 1    portion(s).
 2            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3    failure to designate qualified information or items does not, standing alone, waive the
 4    Designating Party's right to secure protection under this Order for such material.
 5    Upon timely correction of a designation, the Receiving Party must make reasonable
 6    efforts to assure that the material is treated in accordance with the provisions of this
 7    Order.
 8    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9            6.1   Timing of Challenges.        Any Party or Non-Party may challenge a
10    designation of confidentiality at any time that is consistent with the Court's
11    Scheduling Order.
12            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
13    resolution process under Local Rule 37-1 et seq.
14            6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
15    joint stipulation pursuant to Local Rule 37-2.
16            6.4   The burden of persuasion in any such challenge proceeding shall be on
17    the Designating Party. Frivolous challenges, and those made for an improper purpose
18    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19    expose the Challenging Party to sanctions. Unless the Designating Party has waived
20    or withdrawn the confidentiality designation, all parties shall continue to afford the
21    material in question the level of protection to which it is entitled under the Producing
22    Party's designation until the Court rules on the challenge.
23    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
24            7.1   Basic Principles. A Receiving Party may use Protected Material that is
25    disclosed or produced by another Party or by a Non-Party in connection with this
26    Action only for prosecuting, defending or attempting to settle this Action. Such
27    Protected Material may be disclosed only to the categories of persons and under the
28    conditions described in this Order.        When the Action has been terminated, a



      21799382v1                             8                      5:19-cv-1873 JGB (SPx)
     Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 9 of 16 Page ID #:179



 1    Receiving Party must comply with the provisions of section 13 below (FINAL
 2    DISPOSITION).
 3            Protected Material must be stored and maintained by a Receiving Party at a
 4    location and in a secure manner that ensures that access is limited to the persons
 5    authorized under this Order.
 6            7.2   Disclosure of "CONFIDENTIAL" Information or Items.                       Unless
 7    otherwise ordered by the court or permitted in writing by the Designating Party, a
 8    Receiving     Party    may     disclose       any   information   or   item     designated
 9    "CONFIDENTIAL" only to:
10            (a) the Receiving Party's Outside Counsel of Record in this Action, as well as
11    employees of said Outside Counsel of Record to whom it is reasonably necessary to
12    disclose the information for this Action;
13            (b) the officers, directors, and employees (including House Counsel) of the
14    Receiving Party to whom disclosure is reasonably necessary for this Action;
15            (c) Experts (as defined in this Order) of the Receiving Party to whom
16    disclosure is reasonably necessary for this Action and who have signed the
17    "Acknowledgment and Agreement to Be Bound" (Exhibit A);
18            (d)   the court and its personnel;
19            (e)   court reporters and their staff;
20            (f)   professional jury or trial consultants, mock jurors, and Professional
21    Vendors to whom disclosure is reasonably necessary for this Action and who have
22    signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
23            (g) the author or recipient of a document containing the information or a
24    custodian or other person who otherwise possessed or knew the information;
25            (h) during their depositions, witnesses, and attorneys for witnesses, in the
26    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
28    not be permitted to keep any confidential information unless they sign the



      21799382v1                                9                   5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 10 of 16 Page ID #:180



 1   "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may be
 4   separately bound by the court reporter and may not be disclosed to anyone except as
 5   permitted under this Stipulated Protective Order; and
 6           (i) any mediator or settlement officer, and their supporting personnel, mutually
 7   agreed upon by any of the parties engaged in settlement discussions.
 8   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9           IN OTHER LITIGATION
10           If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   "CONFIDENTIAL," that Party must:
13           (a) promptly notify in writing the Designating Party. Such notification shall
14   include a copy of the subpoena or court order;
15           (b) promptly notify in writing the party who caused the subpoena or order to
16   issue in the other litigation that some or all of the material covered by the subpoena
17   or order is subject to this Protective Order. Such notification shall include a copy of
18   this Stipulated Protective Order; and
19           (c) cooperate with respect to all reasonable procedures sought to be pursued by
20   the Designating Party whose Protected Material may be affected.
21           If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as "CONFIDENTIAL" before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party's
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.



     21799382v1                              10                  5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 11 of 16 Page ID #:181



 1   9.      A     NON-PARTY'S       PROTECTED         MATERIAL       SOUGHT        TO    BE
 2           PRODUCED IN THIS LITIGATION
 3           (a)    The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8           (b)    In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party's confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party's
11   confidential information, then the Party shall:
12                  (1)   promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                  (2)   promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                  (3)   make the information requested available for inspection by the
19   Non-Party, if requested.
20           (c)    If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party's confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28   ///



     21799382v1                             11                   5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 12 of 16 Page ID #:182



 1   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the "Acknowledgment and
 9   Agreement to Be Bound" that is attached hereto as Exhibit A.
10   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11           PROTECTED MATERIAL
12           When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.     MISCELLANEOUS
23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25           12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any



     21799382v1                             12                     5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 13 of 16 Page ID #:183



 1   ground to use in evidence of any of the material covered by this Protective Order.
 2           12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 4   only be filed under seal pursuant to a court order authorizing the sealing of the
 5   specific Protected Material at issue. If a Party's request to file Protected Material
 6   under seal is denied by the court, then the Receiving Party may file the information
 7   in the public record unless otherwise instructed by the court. Filing Protected
 8   Material. A Party that seeks to file under seal any Protected Material must comply
 9   with Local Civil Rule 79-5. Protected Material may only be filed under seal pursuant
10   to a court order authorizing the sealing of the specific Protected Material at issue. If
11   a Party's request to file Protected Material under seal is denied by the court, then the
12   Receiving Party may file the information in the public record unless otherwise
13   instructed by the court.
14   13.     FINAL DISPOSITION
15           After the final disposition of this Action, as defined in paragraph 4, within 60
16   days of a written request by the Designating Party, each Receiving Party must return
17   all Protected Material to the Producing Party or destroy such material. As used in
18   this subdivision, "all Protected Material" includes all copies, abstracts, compilations,
19   summaries, and any other format reproducing or capturing any of the Protected
20   Material. Whether the Protected Material is returned or destroyed, the Receiving
21   Party must submit a written certification to the Producing Party (and, if not the same
22   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
23   (by category, where appropriate) all the Protected Material that was returned or
24   destroyed and (2) affirms that the Receiving Party has not retained any copies,
25   abstracts, compilations, summaries or any other format reproducing or capturing any
26   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
27   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
28   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert



     21799382v1                             13                   5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 14 of 16 Page ID #:184



 1   reports, attorney work product, and consultant and expert work product, even if such
 2   materials contain Protected Material. Any such archival copies that contain or
 3   constitute Protected Material remain subject to this Protective Order as set forth in
 4   Section 4 (DURATION).
 5   14.     VIOLATION
 6           Any violation of this Order may be punished by appropriate measures
 7   including, without limitation, contempt proceedings and/or monetary sanctions.
 8
 9           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10   DATED: September 14, 2020                    ROMANO STANCROFF PC
11
12                                         By:     /s/ Mark Romano
                                                  Mark Romano
13                                                Timothy Whelan
                                                  Aliaksandra Valitskaya
14                                                Attorneys for Plaintiff
                                                  KIMBERLY SCOTT
15   DATED: September 14, 2020                    BOWMAN AND BROOKE LLP
16
17                                         By:     /s/ Freddy I. Fonseca
                                                  Brian Takahashi
18                                                Richard Stuhlbarg
                                                  Freddy I. Fonseca
19                                                Attorneys for Defendant
                                                  JAGUAR LAND ROVER NORTH
20                                                AMERICA, LLC
21
             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23   DATED: September 18, 2020             By:    ______________________________
24                                                Hon. Sheri Pym
                                                  United States Magistrate Judge
25
26
27
28



     21799382v1                           14                   5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 15 of 16 Page ID #:185



 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of Kimberly Scott v. Jaguar Land Rover North America, LLC, et.
 8   al., United States District Court — Central District, Case No. 5:19-cv-1873 JGB
 9   (SPx). I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature:_______________________________
28



     21799382v1                              15                   5:19-cv-1873 JGB (SPx)
 Case 5:19-cv-01873-MCS-SP Document 17 Filed 09/18/20 Page 16 of 16 Page ID #:186



 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on September 14, 2020, I filed the foregoing document
 3   entitled STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER with
 4   the clerk of court using the CM/ECF system, which will send a notice of electronic
 5   filing to all counsel of record in this action.
 6
 7                                                       /s/ Freddy I. Fonseca
 8                                                      Freddy I. Fonseca
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     21799382v1                              16               5:19-cv-1873 JGB (SPx)
